Name: 95/543/EC: Commission Decision of 11 December 1995 concerning the request from the United Kingdom to the Commission to exempt certain transport operations from the application of Council Directive 89/684/EEC on vocational training for certain drivers of vehicles carrying dangerous goods by road (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: employment;  European Union law;  land transport;  organisation of transport;  Europe
 Date Published: 1995-12-19

 Avis juridique important|31995D054395/543/EC: Commission Decision of 11 December 1995 concerning the request from the United Kingdom to the Commission to exempt certain transport operations from the application of Council Directive 89/684/EEC on vocational training for certain drivers of vehicles carrying dangerous goods by road (Only the English text is authentic) Official Journal L 305 , 19/12/1995 P. 0065 - 0066COMMISSION DECISION of 11 December 1995 concerning the request from the United Kingdom to the Commission to exempt certain transport operations from the application of Council Directive 89/684/EEC on vocational training for certain drivers of vehicles carrying dangerous goods by road (Only the English text is authentic) (95/543/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/684/EEC of 21 December 1989 on vocational training for certain drivers of vehicles carrying dangerous goods by road, and in particular Article 3 thereof (1), Whereas on 26 June 1995 the United Kingdom Government sent the Commission a letter requesting it, in accordance with Article 3 of the abovementioned Directive, to authorize it to exempt from the application of the Directive, and for a renewable period of two years from the date of this Decision's adoption, the carriage of MDI, otherwise known as diphenylmethane-4,4' diisocyanate or methylenebis-4-phenyl isocyanate; whereas the United Kingdom authorities envisage requiring that such operations would be limited to domestic journeys only; Whereas the other provisions generally applicable to carriage of the product concerned, in particular on classification, packaging and labelling, are not covered by the scope of the Directive; whereas, therefore, they are not covered by the request for an exemption; Whereas the United Kingdom's request concerns national operations posing little danger or pollution hazard because of their special characteristics; Whereas, in particular, the concerned substance was assigned to class 6.1, packing group III, under UN 2489, because of its apparent inhalation toxicity,; whereas, however, the data associated with this property were generated in an artificial manner, using a respirable aerosol, that does not bear any relation to conditions that pertain to transport and therefore would not give rise to concentrations that could be encountered in case of an incident during transport; whereas, therefore, the substance should no longer be considered as representing a danger in transport; Whereas, therefore, the abovementioned request should be accepted, HAS DECIDED AS FOLLOWS: Article 1 The United Kingdom is hereby authorized to exempt the drivers of vehicles engaged in national carriage of MDI, otherwise known as diphenylmethane-4,4' diisocyanate or methylenebis-4-phenyl isocyanate from the application of Council Directive 89/684/EEC, provided that the operations are performed by vehicles registered in the United Kingdom and that are limited to domestic journeys only. Article 2 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 11 December 1995. For the Commission Neil KINNOCK Member of the Commission